                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION


 UNITED STATES OF AMERICA,             :
              Plaintiff,
                                             Case No. 3:19-cr-137(1)
       v.                              :
                                             JUDGE WALTER H. RICE
 CRAWFORD P. BOGLE,
              Defendant.               :




       DECISION AND ENTRY OVERRULING DEFENDANT CRAWFORD P.
       BOGLE’S SECOND SUPPLEMENTAL MOTION TO SUPPRESS
       EVIDENCE (DOC. #553)




      Defendant Crawford P. Bogle and several others were indicted on multiple

drug-related charges. Bogle’s trial is scheduled to begin on May 10, 2021. This

matter is currently before the Court on Bogle’s Second Supplemental Motion to

Suppress Evidence, Doc. #553. He asks the Court to suppress all evidence

obtained as the result of the September 26, 2019, search at 21 Valley View Drive,

Apartment A, Dayton, Ohio.

      The Court held an evidentiary hearing on Bogle’s motion on April 28, 2021.

Special Agent Steve Lucas, of the Drug Enforcement Administration (“DEA”), who

applied for the search warrant, and Task Force Officer Jason Barnes, who

executed the search warrant, both testified at the hearing.
I.    Factual Background

      On September 23, 2019, DEA Special Agent Steve Lucas applied for a

search warrant for numerous properties, including “Target Residence 2,” described

in Attachment B to the warrant application as “21 Valley View Drive, Apartment

A, Dayton, Ohio, including any outbuildings and curtilage at this location.”

Attachment B included a picture of the exterior of the apartment building. Two

staircases were visible in the picture. The photo description indicated that the

door to the target residence was located “where the man in shorts is standing” in

the photograph. Attachment B also included a photograph of the mailbox

immediately outside the entry door of the target location, and noted that the

mailbox had the letters “AA” on it. Govt. Ex. 2.

      At the hearing, Agent Lucas testified that 21 Valley View Drive is a multi-

unit building. Stairways lead from the sidewalk to two separate entryways into the

building. Def. Ex. D. Lucas further testified that, despite the double letters on the

mailbox outside the entry door where Bogle was observed on multiple occasions,

there is no “Apartment AA” located at 21 Valley View Drive. Neither Dayton

Power and Light (“DP&L), nor the City of Dayton has any record of such a location.

Lucas also noted that Bogle had contacted DP&L to obtain service for “Apartment

A.” 1 Lucas speculated that the mailbox was labeled “AA” in order to thwart law

enforcement.



1
  In his motion, Bogle argues that, although the search warrant was for
“Apartment A,” officers instead searched “Apartment AA.” He further argues that

                                          2
      Lucas’s warrant affidavit indicated that, based on surveillance, and court-

authorized interceptions of telephone conversations, he believed that Bogle used

Target Residence 2 as a stash house for large-scale drug trafficking operations.

Magistrate Judge Sharon Ovington issued the requested warrant on September 23,

2019, for “21 Valley View Drive, Apartment A, Dayton, Ohio.” A copy of

Attachment B to the warrant application was attached to the warrant itself. Govt.

Ex. 1. The affidavit does not indicate that 21 Valley View Drive is a multi-unit

building.

      The search warrant was executed on September 26, 2019. Task Force

Officer Jason Barnes participated in the execution of that warrant. He testified

that officers entered the building through the locked entryway depicted in

Attachment B, next to the mailbox marked “AA.” Govt. Ex. 3. This locked entry

door opens from the outside into a small enclosed area, approximately 5’ x 7.’

Two more locked doors are accessible from this small area. Govt. Ex. 4. Neither

door bears any distinctive markings. The living area for Apartment A is behind the

door on the right. Govt. Exs. 7 and 8. A stairway leading down to an unfinished

basement is behind the door on the left. Govt. Ex. 10. It was secured only with a

deadbolt.

      Agents first breached the door leading to the living area, and then the door

leading to the basement. Officer Barnes testified that there was no other entrance



Units A and AA are adjacent to each other, but consist of two separate, non-
adjoining units. There is no evidence in the record to support such an assertion.

                                          3
to the basement, either from the living area of Apartment A, or from other units in

the building. Photographs of the basement show at least two water heaters, four

gas meters, five air handling units and five electric meters. Two glass tables, an

upholstered chair and a toilet are also visible in the photographs. Govt. Exs. 12

and 13.

      Officers located contraband in the living area of Apartment A, and in the

basement. Bogle has filed a Second Supplemental Motion to Suppress Evidence in

which he asks the Court to suppress all evidence obtained as a result of this

search. Doc. #553.



II.   Analysis

      In his motion to suppress, Bogle argues that the search warrant, which

authorized a search of “Apartment A,” was unconstitutional in that it failed to

particularly describe the place to be searched. He also argues that, even if the

incorrect address was not fatal to the search that ensued, officers unreasonably

exceeded the scope of the warrant by searching the basement of the multi-unit

building.

      The Government argues that Bogle has failed to establish a legitimate

expectation of privacy in the apartment at 21 Valley View Drive, and therefore

lacks standing to challenge the search. It further argues that the warrant

sufficiently described the place to be searched, and that the search of the

basement did not exceed the scope of the warrant. In the alternative, it argues


                                         4
that the Leon good-faith exception applies. Finally, the Government argues that,

because Bogle was on supervised release when the search was executed, the

search, even if otherwise defective, was proper under either United States v.

Knights, 534 U.S. 112 (2001), or Griffin v. Wisconsin, 483 U.S. 868 (1987).

      The Court turns first to the threshold question of whether Bogle has

standing to challenge the search of 21 Valley View, Apartment A, including the

living area and the basement.

      A.     Standing to Challenge Search

      In his warrant affidavit, Agent Lucas stated that Bogle’s primary residence is

located at 22 E. Siebenthaler Avenue, in Dayton. Lucas further stated that Bogle

used 21 Valley View, Apartment A, as a stash house for drug trafficking activity.

He noted that Bogle was observed there on multiple occasions. This, however, is

not enough to confer standing to challenge the search.

      In Shamaeizadeh v. Cunigan, 338 F.3d 535 (6th Cir. 2003), the Sixth Circuit

held that, unless an individual has a reasonable expectation of privacy in the area

that is the subject of the search, he lacks standing to assert a Fourth Amendment

violation. Id. at 544. The Court must consider whether that individual

“manifest[ed] a subjective expectation of privacy in the premises searched” and

“whether society is prepared to recognize that expectation as legitimate.” Id.

(internal quotation omitted). The individual seeking to suppress the evidence bears

the burden of establishing standing to challenge the search. Id.




                                          5
      There is no question that Bogle manifested a subjective expectation of

privacy in the living area and the basement of Apartment A, given that he stored

controlled substances in both locations. The question is whether his expectation

of privacy is one that society is prepared to recognize as legitimate.

      Factors to be considered in determining whether someone has a reasonable

expectation of privacy include:

      the person's proprietary or possessory interest in the place to be
      searched or item to be seized . . . . whether the defendant has the
      right to exclude others from the place in question; whether he had
      taken normal precautions to maintain his privacy; whether he has
      exhibited a subjective expectation that the area would remain free
      from governmental intrusion; and whether he was legitimately on the
      premises.

Id. at 544-45 (quoting United States v. King, 227 F.3d 732, 744 (6th Cir. 2000).

      There is no evidence in the record that Bogle owns 21 Valley View Drive,

Apartment A. Likewise, there is no evidence in the record that Bogle leases the

apartment from someone else, or that he occupies the living area or the basement

area of Apartment A. Nevertheless, Agent Lucas testified that Bogle was observed

at this property on multiple occasions and contacted DP&L about establishing

electric service to Apartment A. It can be inferred that Bogle therefore had some

possessory interest in the living area of the apartment. It can also be inferred that

he had the right to exclude others from the living area, which was accessible only

by passing through two locked doors. In the Court’s view, Bogle had a reasonable

expectation of privacy in the living area of Apartment A, and has standing to

challenge the search of that area.


                                          6
      It is not clear, however, whether Bogle had the right to exclude others from

the basement area. He argues that basement area “is clearly a joint area, housing

utilities for all units, and includes storage.” Doc. #561, PageID#3144. This area,

located behind the locked exterior door next to the mailbox marked “AA,” was not

accessible to the general public. However, there is no evidence concerning

whether other tenants in the building also had a key to that exterior door, thereby

giving them access to the basement. The mere fact that utility meters, water

heaters and air handling units for all of the units in the building were located in the

basement does not mean that other tenants had, or needed, access to that area.

Moreover, there is no evidence that any other tenants stored their belongings in

the basement.

      In any event, given that Bogle appears to be the tenant of Apartment A, and

that the basement is accessible only after first unlocking the exterior door to that

apartment, the Court finds that Bogle also had a legitimate expectation of privacy

in the basement area, and has standing to challenge the constitutionality of its

search.

      B.     Did the warrant particularly describe the place to be searched?

      The Fourth Amendment guarantees that “no Warrants shall issue, but upon

probable cause, supported by Oath or affirmation, and particularly describing the

place to be searched, and the persons or things to be seized.” U.S. Const.,

amend. IV. “[A] search conducted pursuant to a warrant that fails to conform to




                                           7
the particularity requirement of the Fourth Amendment is unconstitutional.” Mass.

v. Sheppard, 468 U.S. 981, 988 n.5 (1984).

      Nevertheless, “while it is clearly preferable that a warrant be as accurate

and specific as possible,” the Sixth Circuit “does not require perfection.” United

States v. Wagoner, 836 F. App’x 374, 378 (6th Cir. 2020). In deciding whether a

warrant satisfies the particularity requirement, the Court must consider "(1)

whether the place to be searched is described with sufficient particularity as to

enable the executing officers to locate and identify the premises with reasonable

effort; and (2) whether there is reasonable probability that some other premises

may be mistakenly searched." United States v. Gahagan, 865 F.2d 1490, 1497

(6th Cir. 1989).

      A defect in the warrant itself may be cured by a description of the property

included in an affidavit attached to the warrant and specifically incorporated

therein. Id. In addition, personal knowledge of the officers executing the warrant

may also cure insufficiencies in the warrant’s description of the premises and

reduce the likelihood that the wrong property will be searched. See United States

v. Brown, 49 F.3d 1162, 1169 (6th Cir. 1995); United States v. Abdalla, 972 F.3d

838, 846-47 (6th Cir. 2020); United States v. Bucio-Cabrales, 635 F. App’x 324,

332-33 (6th Cir. 2016) (given that the agents who executed the warrant had both

surveilled Defendant’s residence in the past, there was no danger that they would

search the wrong location).




                                          8
         The search warrant in this case authorizes a search of “21 Valley View

Drive, Apartment A.” Agent Lucas testified that, based on ongoing surveillance

and court-authorized interceptions of phone calls, there was probable cause to

believe that contraband would be found at this location. A pole camera was

mounted nearby and Bogle was observed entering and exiting this apartment on

numerous occasions. Lucas further testified that, even though the mailbox outside

the entry door is labeled “AA,” there is no “Apartment AA” at 21 Valley View

Drive.

         To combat any confusion, Agent Lucas included, in his affidavit and the

warrant application, photographs identifying the “door to the residence.” He also

attached a photograph of the “mailbox on the target location,” specifically noting

that the mailbox is labeled “AA.” These descriptions and photographs were also

attached to the search warrant itself.

         Agent Lucas did not participate in the execution of the warrant, but he

conducted the briefing of the officers who did. Those officers were given copies

of the warrant, along with the photographs of the entryway and the mailbox.

These officers drove by the location the night before they executed the search

warrant. None expressed any confusion as to which apartment was the subject of

the search warrant. In fact, Task Force Officer Jason Barnes testified that he took

no steps to determine if there was also a mailbox with “A” on it because the

photographs attached to the warrant clearly showed the entryway to the property

to be searched.


                                           9
      Based on the evidence presented, the Court finds that the place to be

searched is described with sufficient particularity as to enable the executing

officers to locate and identify the premises with reasonable effort. Given the

descriptions of the property and the two accompanying photographs, the Court

further finds that there is no reasonable probability that some other premises would

be mistakenly searched. The Court concludes that the warrant satisfies the

particularity requirement of the Fourth Amendment.

      C.     Did the search of basement exceed the scope of the warrant?

      Bogle further argues that the search of the basement of Apartment AA,

which is part of a small, multi-unit complex, exceeded the scope of the warrant. 2

The Sixth Circuit has held that, when a “structure is divided into more than one

unit, probable cause must exist for each unit that is searched.” United States v.

Gonzalez, 697 F.2d 155, 156 (6th Cir. 1983). Accordingly, “searching two or

more apartments in the same building is no different than searching two or more

completely separate houses.” United States v. Shamaeizadeh, 80 F.3d 1131,

1137 (6th Cir. 1996) (quotation omitted).

      The relevant question is whether, under the circumstances presented here,

the basement should be deemed sufficiently separate from the living area of

Apartment A, such that the search of the basement should be considered a

warrantless search. Bogle claims that the basement was not part of Apartment A,



2
  As previously discussed, according to records from DP&L and the City of
Dayton, there is no record of an “Apartment AA” located at 21 Valley View Drive.

                                         10
and argues that officers exceeded the scope of the warrant by breaching the

locked door to the basement.

      In support of his motion, Bogle relies heavily on the Sixth Circuit’s decision

in United States v. King, 227 F.3d 732 (6th Cir. 2000), in which the court held

that the defendant had a legitimate expectation of privacy in the basement of the

two-family, two-and-a-half story house where he lived with other family members,

and that officers exceeded the scope of the warrant when they searched that

basement. The court concluded that the cocaine found in the basement should

have been suppressed as fruit of the poisonous tree.

      The search warrant in King, however, authorized a search of the “premises,

curtilage, containers, and persons therein,” only of the “downstairs unit” of the

house where Defendant Kenneth King lived with his brother Kewin. Their mother

lived on the second floor with her two daughters and another son. Another

teenage son lived on the third floor.

      The basement of the house was accessible from a common hallway, which

could be accessed through the kitchen door in the downstairs unit and from the

upstairs of the house, or through a back door off a small porch on the side of the

house. The basement itself was an unpartitioned area containing a washer and

dryer used by everyone in the house, and three unlocked storage rooms. However,

at the time the search warrant was executed, the officer did not know that

Defendant and his family members used the entire house as one unit.




                                         11
      The court noted that the warrant authorized a search only of the

“downstairs unit” of the house. The court concluded that the officer’s actions in

searching the basement were not reasonable. The basement, which was not

immediately accessible from the downstairs unit, was not a “common” area for

purposes of being included within the parameters of the warrant, “and the nature

of the location of the basement in this two-unit dwelling should have put the

agents on notice that the search warrant did not include this area.” Id. at 751.

      Bogle argues that, as in King, there was no direct access from the living area

of Apartment A to the basement. Rather, the basement was accessible only by

exiting the living area into a hallway and entering a separate, locked door.

      The Government, however, argues that Bogle’s case is factually

distinguishable from King. The Court agrees. Whereas the search warrant in King

was limited to the “downstairs unit” of the house, the search warrant in Bogle’s

case was for the entirety of “Apartment A.” The Government maintains that

“Apartment A” consists of everything beyond the locked entryway door next to

the mailbox marked “AA,” including: (1) the small area inside the entryway; (2) the

living area which was behind one unmarked door to the right; and (3) the basement

which was behind the other unmarked door to the left. The Government maintains

that everything behind the doorway leading from the outside was “one solitary

unit” and fell within the scope of the search warrant.

      Under the circumstances presented here, the Court agrees with the

Government that it cannot be said that the officers unreasonably exceeded the


                                         12
scope of the warrant. This is particularly true given that the only defining marking

was on the mailbox outside of the entryway door, and that neither the door leading

to the living area nor the door leading to the basement had any markings indicating

that they were not both part of the same apartment.

      D.     Leon Good-Faith Exception

      Even if the Court were to find that the search warrant was defective

because it failed to satisfy the particularity requirement of the Fourth Amendment,

or that the officers exceeded the scope of the warrant by searching the basement,

the Court would find that the good-faith exception set forth in United States v.

Leon, 468 U.S. 897 (1984) applies. Exclusion of evidence is not warranted “when

the police act with an objectively reasonable good faith belief that their conduct is

lawful.” Davis v. United States, 564 U.S. 229, 238-39 (2011).

      Given Agent Lucas’s briefing, and the photographs and descriptions of the

property to be searched, as set forth in Attachment B to the warrant, the

executing officers reasonably relied on the warrant in conducting a search of

Apartment A, even though the mailbox outside of the entryway was labeled “AA.”

      Likewise, the Court finds that it was objectively reasonable for the executing

officers to extend the search to the basement area. Bogle argues that, after the

officers breached the door to the living area, it should have been obvious to them

that they had reached the target of the warrant and stopped the search there,




                                          13
without also breaching the door leading to the basement. 3 Nevertheless, there is

no evidence that the officers had any idea what lied behind the second door. It

could have been a coat closet, or storage closet accessible only to the tenants of

Apartment A, rather than the “shared basement” that Bogle claims is was.

      Given that the doors to the living area of Apartment A and to the basement

were both located behind the locked entryway to the apartment marked “AA,” and

there were no other markings on the interior doors suggesting that the areas

behind those doors were not both part of that apartment, the officers had an

objectively reasonable belief that the basement was part of the “one solitary unit”

that comprised Apartment A. Moreover, although the basement contained utility

meters and air handlers for multiple units, there is no evidence indicating that other

tenants in the building had any access to that area. There is no evidence that they

had individual storage areas in the basement. In short, nothing that the officers

observed would have given them reason to believe that the basement area fell

outside the scope of the search warrant.

      Accordingly, even if the search exceeded the scope of the warrant, the

officers’ conduct was objectively reasonable. 4



3
   Bogle admits, however, that if the officers had breached the door to the
basement before breaching the door to the living area, any contraband located in
plain sight may have been admissible.
4
     Given the Court’s above findings, there is no need to reach the Government’s
alternative argument that, because Bogle was on supervised release at the time the
search warrant was executed, the search was reasonable even if the warrant was
faulty. See United States v. Knights, 534 U.S. 112, 118-19 ((2001) (holding that

                                           14
III.   Conclusion

       For the reasons set forth above, the Court OVERRULES Defendant Crawford

P. Bogle’s Second Supplemental Motion to Suppress Evidence, Doc. #553.



                                                                  (tp - per Judge Rice authorization after his
Date: April 30, 2021                                              review)
                                      WALTER H. RICE
                                      UNITED STATES DISTRICT JUDGE




officers may conduct a warrantless search of the property of an individual on post-
release control so long as the search is reasonable under the totality of the
circumstances), and Griffin v. Wisconsin, 483 U.S. 868, 873 (1987) (holding that,
under the “special needs doctrine,” a probation officer may, under certain
circumstances, conduct a warrantless search of a probationer’s home).


                                        15
